Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 1 of 4




                     EXHIBIT B
                                                            Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 2 of 4



                                    Histogram of 1,693 Emails Produced to Defendants by FDA from Prod 005 Forward
                        350
                        300
 Count of Grand Total




                        250
                        200
                        150
                        100
                        50
                         0




                                                                                   EM - SENTDATE




EM - SENTDATE                             Grand Total
                              Apr/2019                  1
                              Feb/2019                  1
                              Jan/2019                  1
                               Jul/2018                 1
                              Jun/2018                  6
                              May/2018                  6
                              Apr/2018                  7
                              Mar/2018              14
                              Jan/2018                  1
                              Nov/2017                  4
                  Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 3 of 4


Oct/2017      5
Aug/2017      2
Jun/2017      2
May/2017      2
Apr/2017     11
Mar/2017      7
Feb/2017      7
Jan/2017     12
Dec/2016     30
Nov/2016     20
Oct/2016     62
Sep/2016     11
Aug/2016     12
 Jul/2016    48
Jun/2016     21
May/2016     27
Apr/2016     53
Mar/2016     32
Feb/2016     43
Jan/2016     40
Dec/2015    161
Nov/2015    218
Oct/2015    299
Sep/2015     54
Aug/2015     37
 Jul/2015    86
Jun/2015     40
May/2015     29
                                 Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 4 of 4


          Apr/2015         23
          Mar/2015         48
          Feb/2015         16
          Jan/2015         16
          Dec/2014         16
          Nov/2014         21
          Oct/2014         30
          Sep/2014         24
          Aug/2014          8
              Jul/2014     13
          Jun/2014         33
          May/2014          4
          Apr/2014         12
          Mar/2014         10
          Feb/2014          3
          Jan/2014          2
          Dec/2013          1
Grand Total              1,693
